Citation Nr: 1018670	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for an acquired psychiatric disorder, diagnosed as 
posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as PTSD and depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 
1998.

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2009.  A transcript of the hearing is of 
record.

The issue of service connection for an acquired psychiatric 
disorder, diagnosed as PTSD and depression is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. In a decision dated October 2004, the RO denied a claim 
for entitlement to service connection for an acquired 
psychiatric disorder, which she characterized as depression.  
The Veteran was notified of this decision, did not appeal, 
and it became final one year later.

2. Evidence received since the October 2004 decision is new 
and relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

The evidence submitted since the October 2004 decision 
denying service connection for an acquired psychiatric 
disorder is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  To the 
extent that the Board considered the issues on appeal, the 
Board is granting in full the benefit sought.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran previously filed a claim for entitlement to 
service connection for depression in January 2004.  The RO 
denied this claim in October 2004 on the basis that 
depression was not shown either in service or since she left 
active duty.  She did not appeal the RO's decision and it 
became final one year later.  

Currently, the Veteran has submitted separate claims for 
entitlement to service connection for PTSD and depression.  
While the RO considered and denied the PTSD claim, it denied 
her application to reopen her claim for depression on the 
basis that new and material evidence has not been submitted. 

However, during the course of this appeal, the Court of 
Appeals for Veterans Claims has held that a claim for 
benefits based on PTSD encompassed other diagnosed 
psychiatric conditions, because when a lay person files a 
claim, he or she is claiming compensation for his or her 
symptoms, and not a specific diagnosis.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, under Clemons, the 
Veteran's original claim in January 2004 encompassed a claim 
for all acquired psychiatric disorders.  Accordingly, new and 
material evidence regarding any acquired psychiatric disorder 
is sufficient to reopen the claim.  

At the time of the Veteran's original claim, the evidence of 
record included service treatment records and VA outpatient 
treatment records.  Since the time of the October 2004 
decision, the Veteran has submitted a large amount of VA 
outpatient treatment records from 2007 and 2008, including a 
VA examination for her PTSD in December 2008.  In these 
records, she is diagnosed with both PTSD and depression on 
multiple occasions.

As the Veteran's original claim for service connection was 
denied on the basis that the evidence did not show a current 
psychiatric disorder, the Board concludes that these records 
are both new and material.  Therefore her claim for 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as 
PTSD and depression, is granted.




REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the responsibility to obtain any relevant 
records from the Social Security Administration (SSA).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA has duty 
to obtain SSA records when it has actual notice that the 
Veteran was receiving SSA benefits).

In this case, a VA mental health treatment note from March 
2008 indicated that the Veteran was "recently awarded SSI 
benefits."  However, the most recent supplemental statement 
of the case in March 2009 does not indicate that these 
records were ever recovered or considered.  Moreover, there 
is no indication that these records are not relevant to the 
current claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, 
including the medical evidence used to 
determine disability eligibility.  If no 
SSA records are available, it should be so 
noted in the claims file.

2.  Next, obtain VA outpatient treatment 
records from the VA Medical Center (VAMC) 
in Dallas, Texas, since April 2008.  If 
additional records are unavailable, it 
should be so stated in the claims file.

3.  After completion of the foregoing, 
readjudicate the claim for entitlement to 
service connection for an acquired 
psychiatric disorder, diagnosed as PTSD 
and depression. 

If the benefit sought remains denied, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


